UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-4174


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

HERMAN LEE MCCRAY, JR.,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-cr-00136-F-1)


Submitted:   November 25, 2014               Decided:    December 8, 2014


Before KEENAN    and   WYNN,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


R. Clarke Speaks, SPEAKS LAW FIRM PC, Wilmington, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herman Lee McCray, Jr., pled guilty, pursuant to a

written plea agreement, to distributing a quantity of cocaine,

in violation of 21 U.S.C. § 841(a)(1) (2012).                      The district

court   sentenced        him   below    the       advisory     U.S.    Sentencing

Guidelines range to 144 months’ imprisonment.                     McCray timely

appealed.

            Counsel for McCray filed a brief pursuant to Anders v.

California,    386 U.S. 738     (1967),      averring     there       are   no

meritorious grounds for appeal, but questioning the substantive

reasonableness    of     McCray’s    sentence.       McCray    filed     a   pro   se

supplemental     brief    challenging       his    designation    as     a    career

offender.     The Government has moved to dismiss the appeal based

on the appellate waiver provision in McCray’s plea agreement.

For the reasons that follow, we grant the Government’s motion

and dismiss this appeal as to McCray’s sentence, and we affirm

his conviction.

            We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).               “We generally will enforce a

waiver . . . if the record establishes that the waiver is valid

and that the issue being appealed is within the scope of the

waiver.”    United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir. 2012) (internal quotation marks and alteration omitted).                      A

                                        2
defendant’s waiver is valid if he agreed to it “knowingly and

intelligently.”               United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).

               Our       review       of    the       record       confirms         that     McCray

knowingly       and       voluntarily         waived      the       right      to    appeal      his

sentence,       reserving         only      the   right       to    appeal     a    sentence      in

excess     of      the       Guidelines       range      established           at    sentencing.

Because the district court imposed a below-Guidelines sentence,

we    grant     the      Government’s        motion      to    dismiss      and      dismiss     the

appeal of McCray’s sentence.

               McCray’s         appeal      waiver     does        not   preclude         appellate

review    of       his       conviction.          Counsel      does      not      challenge      the

conviction on appeal, and our review of the record, conducted

pursuant to Anders, revealed no potentially meritorious claims

relevant to the validity of McCray’s conviction.                                    We therefore

affirm the judgment as to McCray’s conviction.

               This      court     requires       that    counsel        inform      McCray,      in

writing,      of       his    right    to    petition     the       Supreme        Court    of   the

United States for further review.                        If McCray requests that such

a    petition      be     filed,      but   counsel      believes        that       the    petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                              Counsel’s motion must

state    that      a     copy   of    the    motion      was       served    on     McCray.       We

                                                  3
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                      4